Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 1 of 11




               EXHIBIT I
            Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 2 of 11




From:               TrackingUpdates@fedex.com
Sent:               Wednesday, November 18, 2020 9:33 AM
To:                 Metral, Nicole
Subject:            FedEx Shipment 399059812115 Delivered


________________________________________________________________________________

This tracking update has been requested by:

Company Name:             Blank Rome LLP
Name:                Nicole Metral
E‐mail:             nbmetral@blankrome.com

Message:           PSShip eMail Notification
________________________________________________________________________________


Our records indicate that the following shipment has been delivered:



Reference:                    136044.01923‐04319
Ship date:                   Nov 17, 2020
Signed for by:                 Signature not required
Delivery location:               LOUISA, VA
Delivered to:                  Residence
Delivery date:                 Wed, 11/18/2020 12:32 pm
Service type:                  FedEx Priority Overnight®
Packaging type:                 FedEx® Envelope
Number of pieces:                 1
Weight:                      1.00 lb.
Special handling/Services           Deliver Weekday
                         Residential Delivery
Standard transit:               11/18/2020 by 4:30 pm

Tracking number:            399059812115


Shipper Information           Recipient Information
Nicole Metral              Mark Johnson
Blank Rome LLP               451 MAY LN
2029 Century Park East         LOUISA
6th Floor                VA
Los Angeles               US
CA                     23093
US
90067

                                                         1
            Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 3 of 11




Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated
at approximately 11:32 AM CST on 11/18/2020.

All weights are estimated.

The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not
determine money‐back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx
Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx customer support
representative.

To track the status of this shipment online, please use the following:
https://urldefense.com/v3/__https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=399059812115
&language=en&opco=FX&clientype=ivother__;!!BzMsqVLNNjU!YIxUL4rehNyJf_lt5FmJDnYC5H_1fR7H_0cIXVPEJzMd4
8nQ7lq01qL7XIDHemCA8g$

This tracking update has been sent to you by FedEx on behalf of the Requestor nbmetral@blankrome.com. FedEx
does not validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of
the request, the requestor's message, or the accuracy of this tracking update.

Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service,
destination and ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx Customer Support
representative.

© 2020 Federal Express Corporation. The content of this message is protected by copyright and trademark laws
under U.S. and international law. You can access our privacy policy by searching the term on fedex.com. All rights
reserved.

Thank you for your business.




                                                          2
            Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 4 of 11




From:               TrackingUpdates@fedex.com
Sent:               Wednesday, November 18, 2020 11:37 AM
To:                 Metral, Nicole
Subject:            FedEx Shipment 399060766984 Delivered


________________________________________________________________________________

This tracking update has been requested by:

Company Name:             Blank Rome LLP
Name:                Nicole Metral
E‐mail:             nbmetral@blankrome.com

Message:           PSShip eMail Notification
________________________________________________________________________________


Our records indicate that the following shipment has been delivered:



Reference:                    136044.01923‐04319
Ship date:                   Nov 17, 2020
Signed for by:                 Signature not required
Delivery location:               SOSO, MS
Delivered to:                  Residence
Delivery date:                 Wed, 11/18/2020 1:36 pm
Service type:                  FedEx Priority Overnight®
Packaging type:                 FedEx® Envelope
Number of pieces:                 1
Weight:                      0.50 lb.
Special handling/Services           Deliver Weekday
                         Residential Delivery
Standard transit:               11/18/2020 by 12:00 pm

Tracking number:            399060766984


Shipper Information           Recipient Information
Nicole Metral              Mark Moffett
Blank Rome LLP               345 COON JEFCOAT RD
2029 Century Park East         SOSO
6th Floor                MS
Los Angeles               US
CA                     39480
US
90067

                                                           1
            Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 5 of 11




Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated
at approximately 1:37 PM CST on 11/18/2020.

All weights are estimated.

The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not
determine money‐back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx
Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx customer support
representative.

To track the status of this shipment online, please use the following:
https://urldefense.com/v3/__https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=399060766984
&language=en&opco=FX&clientype=ivother__;!!BzMsqVLNNjU!eIeZ9YzRkAHvVORaLzdloQxF5goYYnwb7L5‐
wqEURiHT1foUE8IE_veR‐6MIKHVT2g$

This tracking update has been sent to you by FedEx on behalf of the Requestor nbmetral@blankrome.com. FedEx
does not validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of
the request, the requestor's message, or the accuracy of this tracking update.

Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service,
destination and ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx Customer Support
representative.

© 2020 Federal Express Corporation. The content of this message is protected by copyright and trademark laws
under U.S. and international law. You can access our privacy policy by searching the term on fedex.com. All rights
reserved.

Thank you for your business.




                                                          2
            Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 6 of 11




From:               TrackingUpdates@fedex.com
Sent:               Wednesday, November 18, 2020 8:22 AM
To:                 Metral, Nicole
Subject:            FedEx Shipment 399060635879 Delivered


________________________________________________________________________________

This tracking update has been requested by:

Company Name:             Blank Rome LLP
Name:                Nicole Metral
E‐mail:             nbmetral@blankrome.com

Message:           PSShip eMail Notification
________________________________________________________________________________


Our records indicate that the following shipment has been delivered:



Reference:                    136044.01923‐04319
Ship date:                   Nov 17, 2020
Signed for by:                 Signature not required
Delivery location:               LAUREL, MS
Delivered to:                  Residence
Delivery date:                 Wed, 11/18/2020 10:20 am
Service type:                  FedEx Priority Overnight®
Packaging type:                 FedEx® Envelope
Number of pieces:                 1
Weight:                      0.50 lb.
Special handling/Services           Deliver Weekday
                         Residential Delivery
Standard transit:               11/18/2020 by 12:00 pm

Tracking number:            399060635879


Shipper Information           Recipient Information
Nicole Metral              Sandra Goulette
Blank Rome LLP               3007 CRESCENT HILL DR
2029 Century Park East         LAUREL
6th Floor                MS
Los Angeles               US
CA                     39440
US
90067

                                                         1
            Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 7 of 11




Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated
at approximately 10:21 AM CST on 11/18/2020.

All weights are estimated.

The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not
determine money‐back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx
Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx customer support
representative.

To track the status of this shipment online, please use the following:
https://urldefense.com/v3/__https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=399060635879
&language=en&opco=FX&clientype=ivother__;!!BzMsqVLNNjU!f96Ae2TU1XJcVkdewfwMI6_fZCxZJjeJgcdi6L‐
H2NY4SVe8iAoRTtH6SsxWoqVnhQ$

This tracking update has been sent to you by FedEx on behalf of the Requestor nbmetral@blankrome.com. FedEx
does not validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of
the request, the requestor's message, or the accuracy of this tracking update.

Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service,
destination and ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx Customer Support
representative.

© 2020 Federal Express Corporation. The content of this message is protected by copyright and trademark laws
under U.S. and international law. You can access our privacy policy by searching the term on fedex.com. All rights
reserved.

Thank you for your business.




                                                          2
            Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 8 of 11




From:               TrackingUpdates@fedex.com
Sent:               Wednesday, November 18, 2020 10:32 AM
To:                 Metral, Nicole
Subject:            FedEx Shipment 399060300913 Delivered


________________________________________________________________________________

This tracking update has been requested by:

Company Name:             Blank Rome LLP
Name:                Nicole Metral
E‐mail:             nbmetral@blankrome.com

Message:           PSShip eMail Notification
________________________________________________________________________________


Our records indicate that the following shipment has been delivered:



Reference:                    136044.01923‐04319
Ship date:                   Nov 17, 2020
Signed for by:                 Signature not required
Delivery location:               LENOIR, NC
Delivered to:                  Residence
Delivery date:                 Wed, 11/18/2020 1:30 pm
Service type:                  FedEx Priority Overnight®
Packaging type:                 FedEx® Envelope
Number of pieces:                 1
Weight:                      1.00 lb.
Special handling/Services           Deliver Weekday
                         Residential Delivery
Standard transit:               11/18/2020 by 12:00 pm

Tracking number:            399060300913


Shipper Information           Recipient Information
Nicole Metral              Kirk Gibbs
Blank Rome LLP               525 ARLINGTON CIR NW
2029 Century Park East          LENOIR
6th Floor                NC
Los Angeles               US
CA                     28645
US
90067

                                                           1
            Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 9 of 11




Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated
at approximately 12:32 PM CST on 11/18/2020.

All weights are estimated.

The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not
determine money‐back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx
Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx customer support
representative.

To track the status of this shipment online, please use the following:
https://urldefense.com/v3/__https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=399060300913
&language=en&opco=FX&clientype=ivother__;!!BzMsqVLNNjU!byeAHWflHbWy4z939oVf4q9VQN‐G5h‐
VSU7QoZkEk87w9hDuKZ‐70esyic‐7nf_XZQ$

This tracking update has been sent to you by FedEx on behalf of the Requestor nbmetral@blankrome.com. FedEx
does not validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of
the request, the requestor's message, or the accuracy of this tracking update.

Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service,
destination and ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx Customer Support
representative.

© 2020 Federal Express Corporation. The content of this message is protected by copyright and trademark laws
under U.S. and international law. You can access our privacy policy by searching the term on fedex.com. All rights
reserved.

Thank you for your business.




                                                          2
           Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 10 of 11




From:               TrackingUpdates@fedex.com
Sent:               Thursday, November 19, 2020 9:10 AM
To:                 Metral, Nicole
Subject:            FedEx Shipment 399060123963 Delivered


________________________________________________________________________________

This tracking update has been requested by:

Company Name:             Blank Rome LLP
Name:                Nicole Metral
E‐mail:             nbmetral@blankrome.com

Message:           PSShip eMail Notification
________________________________________________________________________________


Our records indicate that the following shipment has been delivered:



Reference:                    136044.01923‐04319
Ship date:                   Nov 17, 2020
Signed for by:                 T.TAYLOR
Delivery location:              LILBURN, GA
Delivered to:                 Receptionist/Front Desk
Delivery date:                 Wed, 11/18/2020 2:26 pm
Service type:                 FedEx Priority Overnight®
Packaging type:                 FedEx® Envelope
Number of pieces:                 1
Weight:                     0.50 lb.
Special handling/Services           Deliver Weekday
                         No Signature Required
Standard transit:               11/18/2020 by 10:30 am

Tracking number:            399060123963


Shipper Information            Recipient Information
Nicole Metral               Kirk Gibbs
Blank Rome LLP                4155 LAWRENCEVILLE HWY NW
2029 Century Park East           PMB 8119
6th Floor                LILBURN
Los Angeles                GA
CA                     US
US                     30047
90067

                                                          1
           Case 2:19-cv-00193-TBM-MTP Document 100-9 Filed 12/04/20 Page 11 of 11




Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated
at approximately 11:09 AM CST on 11/19/2020.

All weights are estimated.

The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not
determine money‐back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx
Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx customer support
representative.

To track the status of this shipment online, please use the following:
https://urldefense.com/v3/__https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=399060123963
&language=en&opco=FX&clientype=ivother__;!!BzMsqVLNNjU!Yn_ih4y90luKEjpGDA5si98KaSNDrlBxtPWkTSL8c‐
MmGNEBV1PHkbdjTDnpJrW9xA$

This tracking update has been sent to you by FedEx on behalf of the Requestor nbmetral@blankrome.com. FedEx
does not validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of
the request, the requestor's message, or the accuracy of this tracking update.

Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service,
destination and ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx Customer Support
representative.

© 2020 Federal Express Corporation. The content of this message is protected by copyright and trademark laws
under U.S. and international law. You can access our privacy policy by searching the term on fedex.com. All rights
reserved.

Thank you for your business.




                                                          2
